People v Bozeman (2018 NY Slip Op 00986)





People v Bozeman


2018 NY Slip Op 00986


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


143 KA 17-01295

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vWILLIE BOZEMAN, DEFENDANT-APPELLANT. 


THOMAS J. EOANNOU, BUFFALO, FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (JULIE BENDER FISKE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered January 12, 2015. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted assault in the first degree (Penal Law §§ 110.00, 120.10 [1]). Contrary to defendant's contention, the record establishes that his waiver of the right to appeal was made "knowingly, intelligently and voluntarily" (People v Lopez, 6 NY3d 248, 256 [2006]). Inasmuch as defendant's valid waiver encompasses both his conviction and his sentence, defendant is foreclosed from challenging the severity of his sentence on appeal (see id. at 255-256; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Walker, 151 AD3d 1730, 1731 [4th Dept 2017], lv denied 29 NY3d 1135 [2017]; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court